 

Execution Copy

 

COLLATERAL AGREEMENT

 

COLLATERAL AGREEMENT, dated as of August 1, 2012, by and among XZERES CORP., a
Nevada corporation (the “Borrower”), and any and all Additional Grantors who may
become party to this Agreement (the Borrower, such other named entities, and
such Additional Grantors are hereinafter referred to each as a “Grantor” and
collectively as the “Grantors”), and HANOVER HOLDINGS I, LLC (the “Secured
Party”) as Lender under the Revolving Credit Agreement of even date herewith (as
same may be amended, modified, supplemented and/or restated from time to time,
the “Loan Agreement”) by and between the Borrower and the Secured Party.

 

STATEMENT OF PURPOSE

 

Pursuant to the Loan Agreement, the Secured Party is making and may hereafter
from time to time make Loans to the Borrower in the aggregate principal amount
of up to $1,500,000 at any time outstanding, upon the terms and subject to the
conditions set forth therein.

 

It is a condition precedent to the obligation of the Secured Party to make the
Loans to the Borrower under the Loan Agreement that the Grantors shall have
executed and delivered this Agreement to the Secured Party.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Secured Party to enter into the Loan Agreement and make the Loans to the
Borrower thereunder, each Grantor hereby agrees with the Secured Party, as
follows:

 

ARTICLE I

 

DEFINED TERMS

 

Section 1.1. Terms Defined in the Uniform Commercial Code.

 

(a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in Section 1.2 below) as in effect from
time to time: “Account”, “Account Debtor”, “Authenticate”, , “Chattel Paper”;,
“Deposit Account”, “Documents”, “Electronic Chattel Paper”, “Equipment”,
“Fixture”, “General Intangible”, “Instrument”, “Inventory”, “, “Proceeds”,
“Record”, “Registered Organization”, and “Tangible Chattel Paper”.

 

(b) Terms defined in the UCC and not otherwise defined herein or in the Loan
Agreement shall have the meaning assigned in the UCC as in effect from time to
time.

 

Section 1.2. Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

 

“Additional Grantor” means each Subsidiary of the Borrower which hereafter
becomes a Grantor pursuant to Section 7.15 hereof and Section 5.11 of the Loan
Agreement.

 

 

 

 

“Agreement” means this Collateral Agreement, as amended, modified, supplemented
and/or restated from time to time.

 

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 547, 548 and 550 and
other “avoidance” provisions of Title 11 of the United States Code, as amended
or supplemented).

 

“Collateral” has the meaning assigned thereto in Section 2.1.

 

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

 

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Secured Party with respect to the Security
Interest granted in such Collateral, and in each case, in form and substance
satisfactory to the Secured Party.

 

“Excess Collateral” has the meaning assigned thereto in Section 4.6(c).

 

“Grantors” has the meaning set forth in the preamble of this Agreement.

 

“Loan Agreement” has the meaning assigned thereto in the preamble of this
Agreement.

 

“Obligations” means, with respect to the Borrower, the meaning assigned to such
term in the Loan Agreement and with respect to all Grantors, all liabilities and
obligations of the Grantors hereunder.

 

“Perfection Certificate” means the perfection certificate dated as of the date
hereof, substantially in the form of Exhibit A attached hereto, and otherwise in
form and substance satisfactory to the Secured Party, and duly certified by an
officer, partner or member, as applicable, of each Grantor.

 

“Secured Party” has the meaning assigned thereto in the preamble of this
Agreement.

 

“Security Interests” means the liens and security interests granted pursuant to
Article II.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

 

Section 1.3. ther Definitional Provisions. Terms defined in the Loan Agreement
and not otherwise defined herein shall have the meanings assigned thereto in the
Loan Agreement. The words “hereof,” “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.
The word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless otherwise specified.

 



2

 

 

ARTICLE II

 

SECURITY INTEREST

 

Section 2.1. Grant of Security Interest.

 

(a) Each Grantor hereby grants, pledges and collaterally assigns to the Secured
Party a security interest in all of such Grantor’s right, title and interest in,
to, and under any and all purchase orders with VG Energy, Inc. VG Energy,
Turbines Direct, Pennine Wind, Good Life Incorporated, Altair LTD., Tom Edwards
(Penrhiwfer Farm), Michael Gilhespy, Robert Procter, Peter Varney, PassiM
Developments, Louise Laughlin, Glyn Gwilym Farm, Church Farm, Hendre Farm,
Richard Couzens, Robert Peggie, Ken Howatson, Weston Farm, John& Nicola Sampson,
John Duncan, Sally Kinnear, Martin Sherman, Gurland Farm, Trevilley Farm,
Jeffery Throup, Trill Farm, Good Life, JJ & CI Powell, Richard Smith, Pen Glog,
Ben Bowerman, Grossman Organic Farms, Interior Exterior, Wind Energy Systems,
JBS Solar, Spakowski, Ideal Energy, Penn Renewables, Kurt Farchild, SGEI, GW
Power Solutions, Independent Power, Wind Turbines of Ohio and any of their
respective Affiliates (collectively, the “Purchase Orders”) and the following
property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest, and wherever located or deemed located with respect to the Purchase
Orders (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations: (i) all Accounts;

 

(ii) all cash and currency;

 

(iii) all Chattel Paper;

 

(iv) all Documents;

 

(v) all Equipment;

 

(vi) all Fixtures;

 

(vii) all General Intangibles; For the absence of doubt, the Borrower’s
Intellectual property (IP) is excluded from any security interest. In the event
of default, the Secured Party is granted a fully paid up license in, to, and
under the Borrower’s IP in order that Secured Party may fully exercise its
rights hereunder and under the other Loan Documents and as permitted by
applicable law. Upon the Borrower’s complete repayment of the loan to the
Secured Party and Borrower’s fulfillment of all of its other obligations to the
Secured Party under the Loan Documents, the aforementioned license, granted in
the sole event of default, automatically becomes null and void.

 



3

 



 

(viii) all other tangible or intangible property not otherwise described above;

 

(ix) all books and records pertaining to the Collateral; and

 

(x) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security (as now or hereafter defined in
the UCC) given by any Person with respect to any of the foregoing.

 

(b) Notwithstanding clause (a) of this Section 2.1, to the extent that, at any
time, the grant of a security interest in any contract rights would,
notwithstanding Sections 9-407 and 9-408 of the UCC or other applicable law,
cause a breach of the subject Contract permitting the conterparty thereto to
terminate such Contract under applicable law, such contract rights shall not at
such time be part of the Collateral (but the proceeds thereof and any supporting
obligations therefor shall be part of the Collateral). Each Grantor shall use
all commercially reasonable efforts to obtain any necessary consents or waivers
required in order for such Grantor to grant the Security Interests in any
affected Contract.

 

Section 2.2. Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Secured Party of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, (c)
the Secured Party shall have no obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall the
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder, and (d) the Secured Party shall have no liability in
contract or tort for any Grantor's acts or omissions.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Secured Party to enter into the Loan Agreement and to make the
Loans to the Borrower thereunder, each Grantor hereby represents and warrants to
the Secured Party that:

 

Section 3.1. Existence. Each Grantor is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, has the requisite power and authority to own, lease and operate its
properties and to carry on its business as now being and hereafter proposed to
be conducted and is duly qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization other than in any such
jurisdiction where failure to so qualify would not reasonably be expected to
have a Material Adverse Effect. 

 

4

 

 

Section 3.2. Authorization of Agreement; No Conflict. Each Grantor has the
right, power and authority and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of,
this Agreement. This Agreement has been duly executed and delivered by the duly
authorized officers of each Grantor, and this Agreement constitutes the legal,
valid and binding obligation of the Grantors, enforceable against the Grantors
in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general, and general limitations on the availability of
equitable remedies. The execution, delivery and performance by the Grantors of
this Agreement will not, by the passage of time, the giving of notice or
otherwise, violate any material provision of any Applicable Law or any Contract
material to the business of any Grantor and will not result in the creation or
imposition of any Lien, other than the Security Interests, upon or with respect
to any property or revenues of any Grantor.

 

Section 3.3. Consents. No approval, consent, exemption, authorization or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against any Grantor or any Subsidiary of this
Agreement, except filings under the UCC.

 

Section 3.4. Perfected First Priority Liens. The Security Interests granted
pursuant to this Agreement (a) constitute valid security interests in all of the
Collateral in favor of the Secured Party, as collateral security for the
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor, and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except to the extent of any priority accorded under
Applicable Law to any Permitted Liens. Upon the filing and acceptance of
financing statements in the jurisdiction of formation of the respective Grantors
reflected in the Perfection Certificate the Security Interests will be perfected
first priority security interests in all Collateral in which a security interest
can be perfected by means of filing; and upon delivery to the Secured Party of
the certificates representing the Collateral consisting of Certificated
Securities, the Security Interests will be perfected first priority security
interests in such Collateral.

 

Section 3.5. Title; No Other Liens. Except for the Security Interests, each
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims other than Permitted Liens. No financing statement under the UCC of any
state which names a Grantor as debtor or other public notice with respect to all
or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Secured Party pursuant to this
Agreement or in connection with Permitted Liens. No Collateral is in the
possession or Control of any Person asserting any claim thereto or security
interest therein, except that a bailee, consignee or other Person may have
possession of Collateral as contemplated by, and so long as, the applicable
Grantors have complied to the satisfaction of the Secured Party with the
applicable provisions of Section 4.

 

Section 3.6. State of Organization; Location of Inventory, Equipment and
Fixtures; Other Information.

 

(a) The exact legal name of each Grantor is as set forth in the Perfection
Certificate. 

 

5

 

 

(b) Each Grantor is a Registered Organization organized under the laws of the
jurisdiction identified for such Grantor in the Perfection Certificate. The
taxpayer identification number and Registered Organization number (if any) of
each Grantor is as set forth for such Grantor in the Perfection Certificate.

 

(c) The mailing address, chief place of business, chief executive office and
office where each Grantor keeps its books and records relating to the Accounts,
Documents, and General Intangibles in which it has any interest is located at
the locations specified for such Grantor in the Perfection Certificate. No
Grantor has any other places of business. No Grantor does business or has done
business during the past five years under any trade name or fictitious business
name except as disclosed for such Grantor in the Perfection Certificate. Except
as disclosed in the Perfection Certificate, no Grantor has acquired assets from
any Person, other than assets acquired in the ordinary course of such Grantor's
business, during the past five years.

 

Section 3.7. Accounts. Each existing Account constitutes, and each hereafter
arising Account will constitute, the legally valid and binding obligation of the
applicable Account Debtor. The amount represented by each Grantor to the Secured
Party as owing by each Account Debtor is, or will be, the correct amount
actually and unconditionally owing, except for normal cash discounts and
allowances in the ordinary course of business where applicable. No Account
Debtor has any defense, set-off, claim or counterclaim against any Grantor that
can be asserted against the Secured Party, whether in any proceeding to enforce
Secured Party’s rights in the Collateral or otherwise, except defenses,
set-offs, claims or counterclaims that are not, in the aggregate, material to
the value of the Accounts. None of the Accounts is, nor will any hereafter
arising Account be, evidenced by a promissory note or other Instrument, other
than a check, that has not been pledged and delivered to the Secured Party in
accordance with the terms hereof.

 

Section 3.8. Chattel Paper. As of the date hereof, to the Grantors’ Knowledge,
no Grantor holds any Chattel Paper.

 

ARTICLE IV

 

COVENANTS

 

Until the Obligations shall have been indefeasibly paid in full and the
Revolving Credit Commitment has been terminated, unless express written consent
has been obtained from the Lender, the Grantors covenant and agree that:

 

Section 4.1. Maintenance of Perfected Security Interest; Further Information.

 

(a) Each Grantor shall maintain the Security Interest created by this Agreement
as a perfected Security Interests having at least the priority described in
Section 3.4 and shall defend such Security Interest against the claims and
demands of all Persons whomsoever.

 

(b) Each Grantor will furnish to the Secured Party from time to time statements
and schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Secured Party may
reasonably request, all in reasonable detail. 

 

6

 

 

Section 4.2. Maintenance of Insurance.

 

(a) Each Grantor will maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Collateral against loss by fire, explosion,
theft, fraud and such other casualties, including business interruption, as may
be reasonably satisfactory to the Secured Party in amounts and with deductibles
at least as favorable as those generally maintained by businesses of similar
size engaged in similar activities, and (ii) insuring such Grantor and the
Secured Party against liability for hazards, risks and liability to persons and
property relating to the Collateral (including, without limitation, products
liability coverage), in amounts and with deductibles at least as favorable as
those generally maintained by businesses of similar size engaged in similar
activities, such policies to be in such form and having such coverage as may be
reasonably satisfactory to the Lender.

 

(b) All such insurance (other than workers’ compensation) shall (i) name the
Secured Party as loss payee (to the extent covering risk of loss or damage to
tangible property) and as an additional insured as its interests may appear (to
the extent covering any other risk), (ii) provide that no cancellation shall be
effective until at least thirty (30) days after receipt by the Secured Party of
written notice thereof, and (iii) be reasonably satisfactory in all other
respects to the Secured Party.

 

(c) Upon the request of the Secured Party, each Grantor shall deliver to the
Secured Party periodic information from a reputable insurance broker with
respect to the insurance referred to in this Section 4.2.

 

Section 4.3. Changes in Locations; Changes in Name or Structure. No Grantor
will, except upon fifteen (15) days’ prior written notice to the Secured Party
and delivery to the Secured Party of (a) all additional financing statements
(executed if necessary for any particular filing jurisdiction) and other
instruments and documents reasonably requested by the Secured Party to maintain
the validity, perfection and priority of the Security Interests, and (b) if
applicable, a written supplement to the Perfection Certificate:

 

(i) change its organizational form or structure, jurisdiction of organization or
the location of its chief executive office from that identified in the
Perfection Certificate; or

 

(ii) change its name or identity to such an extent that any financing statement
filed by the Secured Party in connection with this Agreement would become
misleading.

 

Section 4.4. Required Notifications. Each Grantor shall promptly notify the
Secured Party, in writing, of: (a) any Lien (other than the Security Interests
or Permitted Liens) on any of the Collateral, or (b) the occurrence of any other
event which could reasonably be expected to have a material adverse effect on
the aggregate value of the Collateral or on the Security Interests.

 

Section 4.5. Delivery Covenants. Each Grantor will deliver and pledge to the
Secured Party all Tangible Chattel Paper owned or held by such Grantor, in each
case, together with an Effective Endorsement and Assignment and all supporting
obligations, as applicable, unless such delivery and pledge has been waived in
writing by the Secured Party. 

 

7

 

 

Section 4.6. Filing Covenants. Pursuant to Section 9-509 of the UCC and any
other Applicable Law, each Grantor authorizes the Secured Party to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Secured Party determines appropriate to
perfect the Security Interests of the Secured Party under this Agreement. Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Secured Party may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the Security Interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets” or “all personal property.”
Further, a photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Each Grantor hereby
authorizes, ratifies and confirms all financing statements and other filing or
recording documents or instruments filed by Secured Party prior to the date of
this Agreement.

 

Section 4.7. Accounts.

 

(a) Other than in the ordinary course of business consistent with its past
practice, no Grantor will (i) grant any extension of the time of payment of any
Account, (ii) compromise or settle any Account for less than the full amount
thereof, (iii) release, wholly or partially, any Account Debtor, (iv) allow any
credit or discount whatsoever on any Account, or (v) amend, supplement or modify
any Account in any manner that could adversely affect the value thereof.

 

(b) Each Grantor will deliver to the Secured Party a copy of each material
demand, notice or document received by such Grantor that questions or calls into
doubt the validity or enforceability of any material Account.

 

(c) The Secured Party shall have the right, upon prior notice to the Borrower
(provided that no such notice shall be required during the continuance of any
Default or Event of Default), to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Secured Party
may reasonably require in connection with such test verifications. At any time
and from time to time, upon the Secured Party’s reasonable request and at the
expense of the relevant Grantor, such Grantor shall cause independent
accountants or other Persons reasonably satisfactory to the Secured Party to
furnish to the Secured Party reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts.

 

(d) Upon request of the Secured Party for good reason at any time after five (5)
days’ notice to the Borrower (provided that no such notice or reason shall be
required during the continuance of any Default or Event of Default), each
Grantor shall direct is Account Debtors to remit all payments on Accounts owing
to such Grantor from time to time to a lockbox maintained in the name or under
the Control of the Secured Party and swept on a regular basis into a Deposit
Account at a Controlled Depositary or the Collateral Account.

 



8

 

 

Section 4.8. Further Assurances. Upon the request of the Secured Party and at
the sole expense of the Grantors, each Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Secured Party may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (a) the collateral
assignment of any Contract and (b) all applications, certificates, instruments,
registration statements, and all other documents and papers the Secured Party
may reasonably request and as may be required by law in connection with the
obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement.

 

ARTICLE V

 

REMEDIAL PROVISIONS

 

Section 5.1. General Remedies. If an Event of Default shall occur and be
continuing, the Secured Party may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the UCC or any other Applicable Law. Without
limiting the generality of the foregoing, the Secured Party, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required hereunder or by law referred to below) to
or upon any Grantor or any other Person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Secured Party or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The Secured
Party may disclaim any warranties of title, possession and quiet enjoyment. The
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Secured Party’s request, to assemble the
Collateral and make it available to the Secured Party at places which the
Secured Party shall reasonably select, whether at such Grantor’s premises or
elsewhere. To the extent permitted by Applicable Law, each Grantor waives all
claims, damages and demands it may acquire against the Secured Party arising out
of the exercise by it of any rights hereunder except to the extent any such
claims, damages, or demands result solely from the gross negligence or willful
misconduct of the Secured Party. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.

 

Section 5.2. Specific Remedies.

 

(a) The Secured Party hereby authorizes each Grantor to collect its Accounts,
under the Secured Party’s direction and control; provided that, the Secured
Party may curtail or terminate such authority at any time after the occurrence
and during the continuance of an Event of Default.

 

9

 

 

(b) Upon the occurrence and during the continuance of an Event of Default:

 

(i) the Secured Party may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Secured Party, each
Grantor shall notify (such notice to be in form and substance satisfactory to
the Secured Party) its Account Debtors and parties to the Contracts subject to a
Security Interest that such Accounts and the Contracts have been assigned to the
Secured Party;

 

(ii) each Grantor shall forward to the Secured Party, on the last Business Day
of each week (or more frequently if requested by the Secured Party), deposit
slips related to all cash, money, checks or any other similar items of payment
received by the Grantor during such week, and, if requested by the Secured
Party, copies of such checks or any other similar items of payment, together
with a statement showing the application of all payments on the Collateral
during such week and a collection report with regard thereto, in form and
substance satisfactory to the Secured Party.

 

(iii) whenever any Grantor shall receive any cash, money, checks or any other
similar items of payment relating to any Collateral (including any Proceeds of
any Collateral), such Grantor agrees that it will, within one (1) Business Day
of such receipt, deposit all such items of payment into an account designated by
the Secured Party and until such Grantor shall deposit such cash, money, checks
or any other similar items of payment in such account such Grantor shall hold
such cash, money, checks or any other similar items of payment in trust for the
Secured Party and as property of the Secured Party, separate from the other
funds of such Grantor, and the Secured Party shall have the right to transfer or
direct the transfer of the balance of each account in a manner determed by the
Secured Party. All such Collateral and Proceeds of Collateral received by the
Secured Party hereunder shall be held by the Secured Party as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 5.4.

 

(iv) the Secured Party shall be entitled to (but shall not be required to): (A)
proceed to perform any and all obligations of the applicable Grantor under any
Contract and exercise all rights of such Grantor thereunder as fully as such
Grantor itself could, (B) do all other acts which the Secured Party may deem
necessary or proper to protect its Security Interest granted hereunder, provided
such acts are not inconsistent with or in violation of the terms of the Loan
Agreement or Applicable Law, and (C) sell, assign or otherwise transfer any
Contract constituting Collateral, subject, however, to the prior approval of
each other party to such Contract, to the extent required under the Contract.

 

10

 

  

Section 5.3. Application of Proceeds. At such intervals as may be agreed upon by
the Borrower and the Secured Party, or, if an Event of Default shall have
occurred and be continuing, at any time at the Lender’s election, the Secured
Party may apply all or any part of the Collateral or any Proceeds of the
Collateral in payment in whole or in part of the Obligations (after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Party hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements) in
accordance with Section 2.04 of the Loan Agreement. Any balance of such Proceeds
remaining after payment in full of the Obligations shall be paid over to the
Grantors, or to whomever else may be lawfully entitled to receive the same. Only
after (a) the payment by the Secured Party of any other amount required by any
provision of law, including, without limitation, Section 9-610 and Section 9-615
of the UCC, and (b) the payment in full of the Obligations, shall the Secured
Party account for the surplus, if any, to any Grantor, or to whomever else may
be lawfully entitled to receive the same.

 

Section 5.4. Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Secured Party to collect such
deficiency.

 

ARTICLE VI

 

THE SECURED PARTY

 

Section 6.1. Secured Party’s Appointment as Attorney-In-Fact.

 

(a) Each Grantor hereby irrevocably constitutes and appoints the Secured Party
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Grantor and in the name of such Grantor or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Secured Party the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following
upon the occurrence and during the continuance of an Event of Default:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or Contract subject
to a Security Interest or with respect to any other Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Secured Party for the purpose of collecting
any and all such moneys due under any Account or Contract subject to a Security
Interest or with respect to any other Collateral whenever payable;

 

(ii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof,

 

11

 

  

(iii) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

 

(iv) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Secured Party or as the Secured Party shall direct; (B) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (C) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (D) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (E) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (F) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Secured Party may deem appropriate; and (G)
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Secured Party were the absolute owner thereof for all purposes, and do, at the
Secured Party’s option and such Grantor’s expense, at any time, or from time to
time, all acts and things which the Secured Party deems necessary to protect,
preserve or realize upon the Collateral and the Secured Party’s Security
Interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Secured Party, at its option, but without any obligation
so to do, may perform or comply, or otherwise cause performance or compliance,
with such agreement in accordance with the provisions of Section 6.1(a).

 

(c) The costs and expenses (including, without limitation, reasonable attorneys’
fees) incurred by the Secured Party in connection with actions taken pursuant to
the terms of this Agreement shall be deemed to be Advances under the Loan
Agreement and shall, together with interest thereon at the rate(s) in effect
from time to time pursuant to the Revolving Credit Note, from the date of
payment by the Secured Party to the date reimbursed by the Grantors, be payable
by the Grantors to the Secured Party on demand.

 

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with Section 6.1(a). All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the Security
Interests created hereby are released.

 

12

 

  

Section 6.2. Duty of Secured Party. The Secured Party’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Secured Party deals with similar property for its
own account. Neither the Secured Party nor any of its officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Secured Party hereunder are solely to protect the Secured Party’s interests in
the Collateral and shall not impose any duty upon the Secured Party to exercise
any such powers. The Secured Party shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.04 of the Loan Agreement.

 

Section 7.2. Notices. All notices, requests and demands to or upon the Secured
Party or any Grantor hereunder shall be effected in the manner provided for in
Section 9.06 of the Loan Agreement.

 

Section 7.3. No Waiver by Course of Conduct, Cumulative Remedies. The Secured
Party shall not by any act (except by a written instrument pursuant to Section
7.1), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising on the part of the
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

Section 7.4. Enforcement Expenses, Indemnification.

 

(a) Each Grantor agrees to pay or reimburse the Secured Party on demand for all
of its reasonable costs and expenses incurred in connection with enforcing or
preserving any rights under this Agreement and the other Loan Documents
(including, without limitation, in connection with any workout, restructuring,
bankruptcy or other similar proceeding), including, without limitation, the
reasonable fees and disbursements of counsel to the Secured Party.

 

(b) Each Grantor agrees to pay, and to save the Secured Party harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement (but not including franchise
taxes or taxes based on net income of the Secured Party).

 

13

 

  

(c) Each Grantor agrees to pay, and to save the Secured Party harmless from any
and all liabilities, obligations, losses, damages, penalties, costs and expenses
in connection with actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent any
Grantor would be required to do so pursuant to Section 9.02 of the Loan
Agreement.

 

(d) The agreements in this Section 7.4 shall survive repayment of the
Obligations and the termination of this Agreement and/or any other Loan
Documents.

 

Section 7.5. Waiver of Jury Trial; Preservation of Remedies.

 

(a) EACH GRANTOR HEREBY IRREVOCABLY WAIVES ITS RIGHTS TO A JURY TRIAL WITH
RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER, OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

 

(b) The parties hereto preserve, without diminution, certain remedies that such
Persons may employ or exercise freely, either alone, in conjunction with or
during a dispute. Each such Person shall have and hereby reserves the right to
proceed in any court of proper jurisdiction or by self-help to exercise or
prosecute the following remedies, as applicable: (i) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale granted in the Loan Documents or under Applicable Law or by judicial
foreclosure and sale, including a proceeding to confirm the sale, (ii) all
rights of self-help including peaceful occupation of property and collection of
rents, set-off, and peaceful possession of property, (iii) obtaining provisional
or ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and in filing an involuntary bankruptcy
proceeding, and (iv) when applicable, a judgment by confession of judgment.
Preservation of these remedies does not limit the power of an arbitrator to
grant similar remedies that may be requested by a party in a dispute.

 

Section 7.6. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Grantor (and shall bind all Persons who become bound as a Grantor to this
Agreement), the Secured Party and their successors and permitted assigns;
provided, that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of all
holders of Obligations.

 

14

 

  

Section 7.7. Set-Off. Each Grantor hereby irrevocably authorizes the Secured
Party at any time and from time to time, without notice to such Grantor, any
such notice being expressly waived by each Grantor, to set off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Secured Party (or any
agent of the Secured Party) to or for the credit or the account of such Grantor,
or any part thereof in such amounts as the Secured Party may elect, against and
on account of the obligations and liabilities of such Grantor to the Secured
Party hereunder and claims of every nature and description of the Secured Party
against such Grantor, in any currency, whether arising hereunder, under the Loan
Agreement, any other Loan Document or otherwise, as the Secured Party may elect,
whether or not the Secured Party has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured. The
Secured Party shall notify such Grantor promptly of any such set-off and the
application made by the Secured Party of the proceeds thereof; provided, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Secured Party under this Section 7.7 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Secured Party may have.

 

Section 7.8. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 7.9. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

Section 7.10. Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

Section 7.11. Integration. This Agreement and the other agreements, instruments
and documents referred to herein represent the agreement of the Grantors and the
Secured Party with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other agreements, instruments and documents
referred to herein.

 

Section 7.12. Governing Law. This Agreement shall be governed by, construed,
interpreted and enforced in accordance with, the laws of the State of New York,
without giving effect to principles of conflicts of laws; provided, however,
that to the extent that the laws of any other jurisdiction govern the perfection
of the Security Interests in any Collateral located in such jurisdiction or
owned by a Grantor located in such jurisdiction, then the laws of that
jurisdiction shall govern as respects such perfection, and the Grantors shall
comply therewith to the same extent as herein provided with respect to the UCC
and other New York law.

 

15

 

  

Section 7.13. Consent to Jurisdiction. Each Grantor hereby irrevocably consents
to the exclusive personal jurisdiction of all state and federal courts located
in New York, New York, in any action, claim or other proceeding arising out of
any dispute in connection with this Agreement, the Loan Agreement, the Note and
the other Loan Documents, any rights or obligations hereunder or thereunder, or
the performance of such rights and obligations. Each Grantor hereby irrevocably
consents to the service of a summons and complaint and other process in any
action, claim or proceeding brought by the Secured Party in connection with this
Agreement, the Loan Agreement, the Note or the other Loan Documents, any rights
or obligations hereunder or thereunder, or the performance of such rights and
obligations, on behalf of itself or its property, by registered or certified
mail, return receipt requested, in the manner specified in Section 9.06 of the
Loan Agreement. Nothing in this Section 7.13 shall affect the right of the
Secured Party to serve legal process in any other manner permitted by Applicable
Law or affect the right of the Secured Party to bring any action or proceeding
against any Grantor or its properties in the courts of any other jurisdiction in
which any Grantor maintains an office or in which any Collateral is located.

 

Section 7.14. Acknowledgements.

 

(a) Each Grantor hereby acknowledges that (i) it has been advised by counsel in
the negotiation, execution and delivery of this Agreement, (ii) the Secured
Party has no fiduciary relationship with or duty to any Grantor arising out of
or in connection with the Loan Agreement, this Agreement or any of the other
Loan Documents, and the relationship between the Grantors (on the one hand) and
the Secured Party (on the other hand) in connection herewith or therewith is
solely that of debtor and creditor, and (iii) no joint venture is created hereby
or otherwise exists by virtue of the transactions contemplated hereby.

 

Section 7.15. Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.11 of the
Loan Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement (with a
Perfection Certificate and/or other appropriate disclosure schedules respecting
such Additional Grantor) in form and substance satisfactory to the Secured
Party.

 

Section 7.16. Releases.

 

(a) At such time as the Obligations shall have been indefeasibly paid in full
and the Revolving Credit Commitment has been terminated, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the Secured
Party and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Secured Party shall deliver to such
Grantor any Collateral held by the Secured Party hereunder, and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

 

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Loan Agreement, then the
Secured Party, at the request and sole expense of such Grantor, shall execute
and deliver to such Grantor all releases or other documents reasonably necessary
or desirable for the release of the Liens created hereby on such Collateral.

 

[Signature Page to Follow]

 

16

 

 

Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agreement to
be executed by their duly authorized officers, all as of the day and year first
written above.

 



  XZERES CORP.       By:  /s/ Frank Greco   Name: Frank Greco   Title: Chief
Executive Officer       HANOVER HOLDINGS I, LLC       By:  /s/ Joshua Sason  
Name: Joshua Sason   Title: Chief Executive Officer



  

 

 

 

EXHIBIT A

to

Collateral Agreement

 

Form of Perfection Certificate

 

Dated as of August 1, 2012

 

This Perfection Certificate is being rendered to the Secured Party by the
Grantors, pursuant to that certain Collateral Agreement dated as of August 1,
2012 by and among XZERES CORP., its Subsidiaries and HANOVER HOLDINGS I, LLC (as
amended, modified, supplemented and/or restated from time to time, the
“Collateral Agreement”). Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to them in the Collateral Agreement.

 

Each Grantor hereby certifies to the Secured Party that as of the Closing Date:

 

SECTION 1. Identification Information.

 

(a) The jurisdiction of incorporation, organization or formation of each Grantor
and the date of such incorporation, organization or formation is as follows:

 

(b) The location of the chief executive office of each Grantor is as follows:

 

(c) The exact legal name of each Grantor as it appears in its Certificate of
Incorporation or other Organic Document is as follows:

 

(d) Except as set forth herein, (i) no Grantor has changed its identity or
organizational structure in any way within the past five years, and (ii) no
Person has merged or consolidated with or into any Grantor and no Person has
liquidated into or transferred all or substantially all of its assets to any
Grantor in any way within the past year.

 

(e) The following is a list of all other names (including trade names or similar
appellations) used by any Grantor at any time during the past five years:

 

(f) The taxpayer identification number of each Grantor is as follows:

 

(g) The registered organization identification number of each Grantor is as
follows:

 

 

 

  

SECTION 2. Current Locations.

 

(a) The following are the only locations at which any Grantor maintains any
books or records relating to any Accounts:

 

Grantor   Mailing Address   County and State XZERES Corp   9025 SW Hillman Court
Wilsonville, Oregon 97070   Clackamas, Oregon

 

(b) The following are all the locations not identified above where the Grantors
maintain any Inventory or Equipment: 

 

Grantor   Mailing Address   County and State XZERES Corp   2120 E. Raymond St.
Phoenix, Arizona 85040   Maricopa, Arizona

 

SECTION 3. Unusual Transactions. Other than as set forth below, all Accounts
subject to the Collateral Agreement have been originated by the Grantors in the
ordinary course of business from Persons in the business of selling goods of
such kind.

 

SECTION 10. Reliance. The undersigned acknowledge that the Secured Party is
entitled to rely and has, in fact, relied on the information contained herein,
and any successor or assign of the Secured Party is entitled to rely on the
information contained herein.

 

 

 

 

IN WITNESS WHEREOF, each Grantor has executed this Perfection Certificate as of
the date first above written.

 

  XZERES CORP.       By: /s/ Frank Greco   Name: Frank Greco   Title: Chief
Executive Officer

 



 

 

 